DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electromagnetic coil disposed above the magnetic end of the locking member and a second electromagnetic coil disposed below the magnetic end of the locking member must be shown or the feature(s) canceled from the claim(s).  Figure 2 shows the first electromagnetic coil disposed above the magnetic end of the locking member.  Figure 8B shows the two electromagnetic coils with the space between them filled with secondary board and extensions.  No new matter should be entered.
The drawings are objected to because Figures 8A and 8B showed feature 866 mounted above features 884 and 882.  Figure 9 shows what appears to be an electromagnetic coil within the partial enclosure 886 above 870 where none is shown in Figure 8A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, WO 0121915, in view of Schlage, US 3751088.
Regarding claim 1, Gerhardt teaches a latching mechanism (Fig 1) for selectively joining two surfaces (D, F) and/or objects comprising:
A latch (10) comprising:
a locking member (unnumbered feature comprising 36; 16) having a magnetic end (right end; Fig 7) and a locking end (left end; Fig 7), wherein the locking member pivots with respect to the latch (see movement between Fig 3 and Fig 4) between a locked position (Fig 4) and an unlocked position (Fig 3); 
a first electromagnetic coil (22) disposed above the magnetic end of the locking member (Fig 3) and a second magnet (50) disposed below the magnetic end of the locking member (Figs 1, 7), such that energizing the first electromagnetic coil causes pivotal movement of the locking member (page 4, lines 21-38); and 
a power source (unnumbered feature powering coil 22 using wire 26; page 4, lines 21-38) for selectively energizing the first electromagnetic coil; and 
a catch (18) defining at least one pocket (52; 54) for receiving the locking end of the locking member when the locking member is in the locked position (page 5, lines 19-34).
Gerhardt does not teach a second electromagnetic coil disposed below the magnetic end of the locking member.  
Schlage teaches a second electromagnetic coil (27) disposed below the magnetic end of the locking member (Fig 1).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Gerhardt by adding the second electromagnetic coil of Schlage to replace the second magnet.  Doing so would combine prior art elements according to known methods to yield predictable results, a functional latching mechanism with two actuators.  
Regarding claim 5, Gerhardt in view of Schlage teaches the latching mechanism of claim 1, wherein the catch (Gerhardt, 18) comprises a keeper (Gerhardt, unnumbered feature comprising 52, 54) that extends from a base (Gerhardt, unnumbered feature of 18 comprising holes 52; Note – reference character 52 duplicated in reference) and at least one projection (Gerhardt, unnumbered feature angled surface between 52 and 54 in Fig 3) that at least partially defines the at least one pocket (Gerhardt, Fig 3).
Regarding claim 6, Gerhardt in view of Schlage teaches the latching mechanism of claim 5, wherein the at least one projection extends from the keeper at an angle (Gerhardt, Fig 3) but does not explicitly disclose wherein the angle is 70 degrees. 
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the angle at 70 degrees to ensure proper engagement of the latch with the keeper since it has been held that discovering an optimum value of a result effective variable involves only routine skills in the art.  See MPEP 2144.05.
Regarding claim 7, Gerhardt in view of Schlage teaches the latching mechanism of claim 1, wherein the locking end (Gerhardt, left end of 36; Fig 7) of the locking member (Gerhardt, unnumbered feature comprising 36, 16) has a lock formed in a t-shape (Gerhardt, Fig 7) and ends of the lock are rounded (Gerhardt, Fig 7).
Claims 2, 3, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, WO 012191, in view of Schlage, US 3751088. , as applied to claim 1 above, and further in view of Huang, US 20060042334.
Regarding claim 2, Gerhardt in view of Schlage teaches the latching mechanism of claim 1.
Gerhardt in view of Schlage does not teach wherein the latch further comprises a circuit board, extensions extending from the circuit board, and a secondary board disposed on the extensions, the circuit board, the extensions, and the secondary board defining a partial enclosure, and wherein the magnetic end of the locking member is disposed in the partial enclosure.
Huang teaches wherein the latch further comprises a circuit board (50), extensions extending from the circuit board (19), and a secondary board (15) disposed on the extensions (Fig 3), the circuit board, the extensions, and the secondary board defining a partial enclosure (unnumbered feature comprising the space containing 20; Fig 3), and wherein an actuator (22) is disposed in the partial enclosure such that wherein the latch further comprises a circuit board, extensions extending from the circuit board, and a secondary board disposed on the extensions, the circuit board, the extensions, and the secondary board defining a partial enclosure, and wherein the magnetic end of the locking member is disposed in the partial enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by adding Huang’s partial enclosure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functional latching mechanism with two actuators mounted using the components of the partial enclosure as structural surfaces resulting in reduced part count and apparatus space requirements.  
Regarding claim 3, Gerhardt in view of Schlage and Huang teaches the latching mechanism of claim 2, wherein the first electromagnetic coil (Gerhardt, 22) is disposed above the secondary board (Gerhardt, Fig3 3,7), and the second electromagnetic coil (Schlage, 27) is disposed below the circuit board (Gerhardt, Figs 3,7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build the partial enclosure in such a manner to generally fit within the structure of Gerhardt, the first electromagnetic coil already positioned above the magnetic end of the locking member, to locate the second electromagnetic coil below the magnetic end of the locking member replacing the second magnet on a surface of the circuit board, the foundation for the other components comprising the partial enclosure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functional latching mechanism with two actuators mounted using the components of the partial enclosure as structural surfaces resulting in reduced part count and apparatus space requirements.
Regarding claim 17, Gerhardt teaches a latching mechanism, comprising:
a latch (10) that comprises
a housing (12),
a locking member (unnumbered feature comprising 36; 16) pivotally mounted within the housing (see movement between Fig 3 and Fig 4), the locking member including a locking end (left end; Fig 7), a magnetic end (right end, Fig 7), and pivots (60) disposed between the locking end and the magnetic end (Fig 7), the locking member being configured to pivot about the pivots (see movement between Fig 3 and Fig 4); 
a first electromagnetic coil (22) and a second magnet (50) and energizing and de-energizing of the first electromagnetic coil causing the locking member to pivot (page 4, lines 21-38) between a locked (Fig 4) and an unlocked position (Fig 3); and 
a catch (18) defining at least one pocket (52; 54) for receiving the locking end of the locking member when the locking member is in the locked position (Fig 4).
Gerhardt does not teach a second electromagnetic coil; a circuit board disposed within the housing, the circuit board comprising extensions and a secondary board disposed on the extensions, the circuit board, the extensions, and the secondary board defining a partial enclosure, and , the second electromagnetic coil being disposed on the circuit board, the magnetic end being disposed within the partial enclosure.
Schlage teaches a second electromagnetic coil (27).
Huang teaches a circuit board (50) disposed within the housing (20), the circuit board comprising extensions (19) and a secondary board (15) disposed on the extensions, the circuit board, the extensions, and the secondary board defining a partial enclosure (unnumbered feature comprising the space containing 20; Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Gerhardt’s apparatus by adding Schlage’s second electromagnetic coil in Huang’s partial enclosure by building the partial enclosure in such a manner to fit within the structure of Gerhardt, the first electromagnetic coil already positioned above the magnetic end of the locking member, to replace Gerhardt’s second magnet with the second electromagnetic coil below the magnetic end of the locking member on a surface of the circuit board, the foundation for the other components comprising the partial enclosure.  Doing so would combine prior art elements according to known methods to yield predictable results, a functional latching mechanism with two actuators mounted using the components of the partial enclosure as structural surfaces resulting in reduced part count and apparatus space requirements.  
Regarding claim 19, Gerhardt in view of Schlage and Huang teaches the latching mechanism of claim 17, wherein the catch (Gerhardt, 18) comprises a keeper (Gerhardt, unnumbered feature comprising 52, 54) extending from a catch base (Gerhardt, unnumbered feature of 18 comprising holes 52; Note – reference character 52 duplicated in reference), the keeper comprises at least one projection (Gerhardt, unnumbered feature angled surface between 52 and 54 in Fig 3) at least partially defining the at least pocket (Gerhardt, Fig 3), the projection extending from the keeper at an angle (Gerhardt, Fig 3) but does not disclose wherein the angle is 70 of degrees.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the angle at 70 degrees to ensure proper engagement of the latch with the keeper since it has been held that discovering an optimum value of a result effective variable involves only routine skills in the art.  See MPEP 2144.05.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, WO 012191, in view of Schlage, US 3751088, and Huang, US 20060042334, as applied to claim 3 above, and further in view of Conley, US 20120091737.
Regarding claim 4, Gerhardt in view of Schlage and Huang teaches the latching mechanism of claim 3.  
Gerhardt in view of Schlage and Huang do not teach further comprising an electronic control unit configured to control the energizing of the first electromagnetic coil and the second electromagnetic coil, the electronic control unit comprising a transceiver to receive an instruction to energize the first electromagnetic coil and the second electromagnetic coil to lock or unlock the latching mechanism.
Conley teaches an electronic control unit (unnumbered feature comprising, accelerometer, circuitry for signals, power amplifier; [0029]) configured to (It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to perform without modification to the device or structure.  It does not constitute a limitation in any patentable sense.  See MPEP 2111.04) control the energizing of the first electromagnetic coil and the second electromagnetic coil, the electronic control unit comprising a transceiver (unnumbered feature comprising power amplifier) to receive an instruction (unnumbered feature comprising signals) to energize the first electromagnetic coil and the second electromagnetic coil to lock or unlock the latching mechanism [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by adding Conley’s electronic control unit.  Doing so would combine prior art elements according to known methods to yield predictable results, an upgraded latching mechanism controlled by an electronic control unit.
Regarding claim 18, Gerhardt in view of Schlage and Huang teaches the latching mechanism of claim 17, wherein the circuit board (Huang, 50) comprises a processor (Gerhardt, 176), a power source (Huang, 51), and a transceiver (Gerhardt, 174), the processor selectively energizing the first electromagnetic coil and the second electromagnetic coil to pivot the locking member into the locked and the unlocked positions.
Gerhardt in view of Schlage and Huang do not teach wherein the circuit board comprises a processor and transceiver, the processor selectively energizing the first electromagnetic coil and the second electromagnetic coil to pivot the locking member into the locked and the unlocked positions.
Conley teaches a processor (unnumbered feature performing the processing to obtain the time integral of the acceleration measured by the accelerometers; [0028]) and transceiver (unnumbered feature comprising power amplifier), the processor selectively energizing the first electromagnetic coil and the second electromagnetic coil to pivot the locking member into the locked and the unlocked positions [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by adding components from Conley’s electronic control unit.  Doing so would combine prior art elements according to known methods to yield predictable results, an upgraded latching mechanism controlled by a processor sending and receiving signals.
Claims 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, WO 012191, in view of Schlage, US 3751088, as applied to claim 1 above, and further in view of Conley, US 20120091737.
Regarding claim 8, Gerhardt in view of Schlage teaches the latching mechanism of claim 1.  
Gerhardt in view of Schlage do not teach further comprising an electronic control unit configured to control the energizing of the first electromagnetic coil and the second electromagnetic coil, the electronic control unit comprising a transceiver to receive an instruction to energize the first electromagnetic coil and the second electromagnetic coil to lock or unlock the latching mechanism.
Conley teaches an electronic control unit (unnumbered feature comprising, accelerometer, circuitry for signals, power amplifier; [0029]) configured to control the energizing of the first electromagnetic coil and the second electromagnetic coil, the electronic control unit comprising a transceiver (unnumbered feature comprising power amplifier) to receive an instruction (unnumbered feature comprising signal) to energize the first electromagnetic coil and the second electromagnetic coil to lock or unlock the latching mechanism [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by adding Conley’s electronic control unit.  Doing so would combine prior art elements according to known methods to yield predictable results, an upgraded latching mechanism controlled by an electronic control unit.
Regarding claim 9, Gerhardt in view of Schlage and Conley teaches the latching mechanism of claim 8, wherein the electronic control unit (Conley, unnumbered feature comprising accelerometer, circuitry for signals, power amplifier; [0029]) comprises at least one sensor (Conley, unnumbered accelerometer, an sensor for detecting and measuring vibrations), and the electronic control unit is configured to control the energizing of the first electromagnetic coil and the second electromagnetic coil in response to an output from the at least one sensor (Conley, [0029]).
Regarding claim 10, Gerhardt in view of Schlage and Conley teaches the latching mechanism of claim 9, wherein the at least one sensor (Conley, unnumbered accelerometer, an sensor for detecting and measuring vibrations) is an accelerometer, and the electronic control unit (Conley, unnumbered feature comprising accelerometer, circuitry for signals, power amplifier; [0029]) is configured to energize the first electromagnetic coil and the second electromagnetic coil to lock the latching mechanism in response to an output of the accelerometer exceeding a predetermined threshold (Conley, [0029]).
Regarding claim 11, Gerhardt teaches a system of latching mechanisms for selectively locking at least one first object to at least one second object, the system comprising: 
a plurality of latching mechanisms (page 4, lines 21-38) each comprising:
a latch (10) comprising:
a locking member (unnumbered feature comprising 36; 16) having a magnetic end (right end; Fig 7) and a locking end (left end; Fig 7), wherein the locking member pivots with respect to the latch (see movement between Fig 3 and Fig 4) between a locked position (Fig 4) and an unlocked position (Fig 3); 
a first electromagnetic coil (22) disposed above the magnetic end of the locking member (Fig 3) and a second magnet (50) disposed below the magnetic end of the locking member (Figs 1, 7), such that energizing the first electromagnetic coil causes pivotal movement of the locking member (page 4, lines 21-38); and 
a power source (unnumbered feature powering coil 22 using wire 26; page 4, lines 21-38) for selectively energizing the first electromagnetic coil; and 
a catch (18) defining at least one pocket (52, 54) for receiving the locking end of the locking member when the locking member is in the locked position (Fig 4); and 
Gerhardt does not teach a second electromagnetic coil disposed below the magnetic end of the locking member or an electronic control unit configured to selectively energize the first electromagnetic coil.
Schlage teaches a second electromagnetic coil (27) disposed below the magnetic end of the locking member (Fig 1).
Conley an electronic control unit (unnumbered feature comprising, accelerometer, circuitry for signals, power amplifier; [0029]) configured to control the energizing of the first electromagnetic coil and the second electromagnetic coil
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by adding the second electromagnetic coil of Schlage and the electronic control unit of Conley.  Doing so would combine prior art elements according to known methods to yield predictable results, an upgraded, functional latching mechanism with two actuators controlled by an electronic control unit. 
Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, WO 012191, in view of Schlage, US 3751088, and Conley, US 20120091737, as applied to claim 1 above, and further in view of Grillo, US 20140265358.
Regarding claim 12, Gerhardt in view of Schlage and Conley teaches the system according to claim 11, wherein the electronic control unit (Conley, unnumbered feature comprising accelerometer, circuitry for signals, power amplifier; [0029]) comprises a transceiver (Conley, unnumbered power amplifier) to receive control instructions (unnumbered feature comprising signals) to selectively lock and unlock the at least one latching mechanism (Gerhardt, 10).
Gerhardt in view of Schlage and Conley do not teach a remote device. 
Grillo teaches a remote device (unnumbered feature; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by adding Grillo’s remote device to signal the apparatus.  Doing so would combine prior art elements according to known methods to yield predictable results, an upgraded latching mechanism capable of receiving instructions from a remote device.
Regarding claim 13, Gerhardt in view of Schlage, Conley, and Grillo teaches the system according to claim 12, wherein the remote device (Grillo. unnumbered feature; [0036]) comprises at least one of a fob (Grillo, 43), a desktop computer, a phone, a server device, and a personal computing device.
Regarding claim 14, Gerhardt in view of Schlage, Conley, and Grillo teaches the system according to claim 13, wherein the remote device (Grillo. unnumbered feature; [0036]) is communicatively linked to the transceiver (Conley, unnumbered power amplifier) via a network (Grillo unnumbered feature comprising a system able to communicate with each other (Merriam-Webster definition of network); Fig 3A; [0047]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, WO 012191, in view of Schlage, US 3751088, and Conley, US 20120091737, as applied to claim 1 above, and further in view of Bliding, US 20100127517.
Regarding claim 15, Gerhardt in view of Schlage, Conley and Grillo teaches the system according to claim 11, with an electronic control unit (unnumbered feature comprising, accelerometer, circuitry for signals, power amplifier; [0029]).
Gerhardt in view of Schlage, Conley and Grillo do not teach wherein the electronic control unit comprises a memory that includes program instructions to unlock the latching mechanism based on input identifying an authorized user.
Bliding teaches a memory (311) that includes program instructions to unlock the latching mechanism based on input identifying an authorized user [0127].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationales A and C, to modify Gerhardt’s apparatus by the memory of Bliding.  Doing so would combine prior art elements according to known methods to yield predictable results, an upgraded, functional latching mechanism controlled by authorized users. 
Regarding claim 16, Gerhardt in view of Schlage, Conley, Grillo, and Bliding teaches the system according to claim 15, wherein the electronic control unit (Conley, unnumbered feature comprising, accelerometer, circuitry for signals, power amplifier; [0029]) is configured to authorize a user based on at least one of an authorized user device (Bliding, 100; [0120]), RFID tag, and biometric information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Picard, FR 2768763 A1, teaches electromechanical lintel mounted door lock with two electromagnetic coils. 
Hughes, GB 2285711 A, teaches electromagnetic actuators. 
Boule, US 3893723 A, teaches an electromagnetic door lock. 
Weems, US 6650212 B1, teaches an electromagnetic latch.
Fuss, DE 2853027 A1, teaches an electric door opener with electromagnetically released lock. 
Rautek, GB 491024 A, teaches an electromagnetic doorlocking system.
Braetsch, EP 0479095 A1, teaches improvements in or relating to a lock operated by electromagnetic means.
Monori, WO 2015140585 A1, teaches a bistable electromechanical magnetic locking device. 
Vallan, EP 0099223 A2, teaches an electromechanical release system with two electromagnets.
Kambic, US 3792888 A, teaches an electric lock with two electromagnets.
Baril, US 1946384 A, teaches an electric lock with two electromagnets.
Gray, GB 2346925 A, teaches an electromagnetic security lock. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675